Citation Nr: 1817530	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) prior to December 21, 2005.

2. Entitlement to a rating in excess of 60 percent for CAD from December 21, 2005, to January 24, 2010.

3. Entitlement to a rating in excess of 30 percent for CAD since January 25, 2010.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Prior to December 21, 2005, CAD was manifested by subjective complaints of ongoing fatigue, angina, and dizziness; objective findings included left ventricular ejection fraction of 55 percent.  

2.  For the period from December 21, 2005, to January 24, 2010, CAD was manifested by subjective complaints of ongoing fatigue and weakness upon mild exertion; objective findings included a METs workload of 4.

3.  Since January 25, 2010, CAD has been manifested by subjective complaints of ongoing fatigue and angina; objective findings include a METs workload greater than 5 to 7.


CONCLUSIONS OF LAW

1.  Prior to December 21, 2005, the criteria for a rating in excess of 30 percent for CAD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2017).

2.  For the period of December 21, 2005, to January 24, 2010, the criteria for a rating in excess of 60 percent for CAD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, DC 7005 (2017).

3.  Since January 25, 2010, the criteria for a rating in excess of 30 percent for CAD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, DC 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran has been properly rated under DC 7005 for arteriosclerotic heart disease (CAD).  In order to warrant a higher rating during the periods on appeal, the evidence must show the following:

* more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent (60%).
* chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent (100%).

An accompanying note to the diagnostic code indicates that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2) (2017). 

An additional note provides that, if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104 (2017).

As the Veteran's award is divided into three distinct periods of time, the Board will address each period in turn. 

Prior to December 21, 2005

The Veteran did not undergo VA heart examination during this time; however, during December 2004 examination for diabetes mellitus, he reported CAD for which a stent had been placed and which resulted in occasional chest pain.  METs were estimated at a 6 by the examiner.  

Social Security Administration (SSA) and VA treatment records additionally detail the Veteran's disability during this time.  According to the records, he received a  coronary stent in November 2003.  A coronary catheterization was performed in March 2004, with no evidence of congestive heart failure.  Nonetheless, he reported the inability to walk approximately 20 feet without experiencing some chest pressure and shortness of breath.  Additional symptoms such as dizziness, fatigue, angina, and palpitations are noted throughout the record.  Left ventricular ejection fraction was repeatedly recorded at 55 percent during this time, with estimated METs between 4 and 6. 

As such, the Veteran was awarded SSA disability benefits in April 2004 for a primary diagnosis of chronic pulmonary insufficiency and a secondary diagnosis of cerebrovascular disease (late effects).  He was subsequently hospitalized for several days due to myocardial infarction in June 2005.  In December 2005, he reported the use of nitroglycerin several times per week to assist with chest pain, and continued shortness of breath upon exertion.  

Several lay statements were also submitted during this time, which noted the Veteran's history of dizziness, shortness of breath, chest pain, weakness, and the inability to walk short distances without the presence of these symptoms.  The use of a walker or cane to assist with ambulation was also noted.

Based on the evidence above, a higher rating is not warranted for this period.  As noted, the Veteran's disability was primarily productive of ongoing fatigue, angina, and dizziness resulting in left ventricular ejection fraction of 55 percent.  The evidence of record does not demonstrate that he experienced more than one episode of acute congestive heart failure in the prior year or a consistent workload of 3 to 5 METs.  Thus, the medical evidence is consistent with a 30 percent rating as currently assigned, and no higher.
 
December 21, 2005 to January 24, 2010

Again, the Veteran did not undergo VA heart examination during this time; however, the disability was briefly assessed during December 2005 examination for diabetes mellitus, wherein the examiner noted the Veteran's use of nitroglycerin several times per week to assist with managing chest pain.  The Veteran reported that he was only able to walk 10 to 12 steps before requiring rest.  Shortness of breath upon exertion was also noted, and an estimated workload of 4 METs was reported.  VA treatment records spanning this rating period note only the Veteran's history of CAD.  In a July 2007 lay statement, he reported ongoing chest pain and weakness such that he was unable to walk or climb stairs without requiring rest.  The ongoing use of nitroglycerin was also noted.    

A rating in excess of 60 percent is not warranted for this period as based on the limited evidence of record.  During December 2005 examination, the Veteran presented with an estimated workload of 4 METs.  Ongoing symptoms of chest pain were reported, such that he required rest upon even mild exertion; however, the record contains no evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent which would support the assignment of a higher rating for this period.  Accordingly, the medical evidence is most consistent with the 60 percent rating as currently assigned.  As such, the appeal is denied for this period.

Since January 25, 2010

The Veteran's disability was assessed during January 2010 VA diabetes examination.  At that time, he reported chest pains as treated by medication and nitroglycerin, which did not affect his activities of daily living.  Dizziness, syncope, fatigue, and dyspnea were explicitly denied.  No evidence of congestive heart failure was observed, and any such history was denied by the Veteran.  His estimated METs level was found to be between 8 and 11.  

During subsequent February 2017 VA examination, the Veteran noted the ongoing use of medications to assist with managing his symptoms.  Congestive heart failure was explicitly denied, and left ventricular ejection fraction was estimated as greater than 55 percent.  METs were estimated as greater than 5 to 7, with evidence of dyspnea and fatigue on activity.  Certain functional impacts were also noted, to include limitations regarding walking, taking stairs, and lifting/pushing/pulling heavy weights.  

VA treatment records through June 2014 denote the Veteran's history of CAD and the ongoing use of medications to assist with managing his symptoms.  Exertional chest pain and fatigue was noted throughout the records.  Related hospitalizations were also reported in March and April 2013 for additional stenting, after which his episodes of chest discomfort significantly decreased.  Also in April 2013, normal left ventricular size and function was observed, with an ejection fraction noted at 52 percent. 

Several lay statements are also of record.  In February 2010, the Veteran reported the ongoing use of medication.  In March 2011, his daughter reported that he was unable to walk short distances without losing his breath and becoming lightheaded.  Chest pains requiring the frequent use of nitroglycerin pills was also reported.  In March 2013, he reported ongoing shortness of breath and chest pains requiring recent stent placement and ongoing medications.  In December 2013, he indicated that he had a total of seven stents, was unable to walk more than 10 feet without having to stop and rest, and had terrible chest pains.  

A rating in excess of 30 percent is not warranted for the period since January 25, 2010.  During this time, the Veteran's disability primarily manifested by exertional angina and fatigue the required ongoing medication and additional stent placement in 2013.  However, the evidence does not show acute congestive heart failure at any time during the rating period on appeal.  Also during this time, his left ventricular dysfunction demonstrated an ejection fraction of no less than 52 percent, with METs as greater than 5 to 7.  Thus, the medical evidence supports a 30 percent rating, but no more.

With respect to all three periods, the Board has considered the Veteran's contentions that higher ratings are warranted.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno, 6 Vet. App. at 470, he is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic code. 

Instead, competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the appeal period and who have rendered pertinent opinions in conjunction with the evaluations and treatments.  The medical findings directly address the criteria under which this disability is evaluated.  

Moreover, as the Veteran's treatment providers have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords treatment records and examination reports great probative value.  As such, these records are held to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeals are denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  


ORDER

A rating in excess of 30 percent for CAD prior to December 21, 2005, is denied.

A rating in excess of 60 percent for CAD from December 21, 2005, to January 24, 2010, is denied.

A rating in excess of 30 percent for CAD since January 25, 2010, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


